DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
	Prior Final rejection mailed on 6/21/2022 is being vacated and replaced with this Non-final rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 8899241 B2) in view of Gueret (US 20100310295 A1, hereinafter “Gueret 1”) and Gueret (US Publication No. 4461312A, hereinafter “Gueret 2”).
	Re. Claim 1, Vandromme teaches an applicator (Fig. 1) for applying a cosmetic composition to eyelashes or eyebrows (Col. 1, lines 16-20), the applicator comprising:
A core having a longitudinal axis (Fig. 2, label 4), the core being twisted (Abstract),
At least one element (Fig. 4 and also denoted as label 5) attached to the core (Fig. 5), each element comprising a central part (Fig. 4, labels 5A) fitted onto the core and at least one application member (Fig. 4, label 6A) carried by the central member (Fig. 5), a composition collection surface being formed by the proximity between two different portions (Annotated Figure A of Fig. 4 of Vandromme) of one and the same application member or of the two adjacent application members (Collection surface can be formed by the two different portions of two adjacent application members by the space formed below the bristle ends shown in Annotated Figure A of Fig. 4 of Vandromme),
A gap between these portions being formed (See Annotated Figure A of Fig. 4 of Vandromme), and each element being threaded onto the core along its longitudinal axis before the core is twisted, the core and the element being mechanically connected in order to substantially prevent the element from pivoting freely on the core (Abstract where the core is denoted as label 4, and the element is denoted as label 5).

    PNG
    media_image1.png
    430
    469
    media_image1.png
    Greyscale

Annotated Figure A 

However, Vandromme is silent to a gap between these portions being less than or equal to 0.3mm and sufficiently small for a bridge of composition to be able to form there by surface tension, these portions being situated at a distance from the central part of greater than or equal to 0.5 mm, and a packaging and application device comprising a container containing the composition to be applied.
Gueret 1 discloses a similar applicator in the same field of endeavor and further discloses the concept of the gap between adjacent portions of radially spaced adjacent teeth (See Annotated Figure B of Fig. 20d of Gueret 1) being less than or equal to 0.3 mm (Par. [0271] discloses radially adjacent teeth shown in Fig. 20d are spaced apart by a distance “d” of less 0.8 mm, or less than the thickness of a tooth- this being disclosed as 0.2mm to 0.8mm in [0034]). Gueret1 also teaches that the teeth length is 0.5 mm to 1.8mm [0068]. The spacing of the teeth allows the applicator to be impregnated/loaded with composition [0086]. Further, Gueret discloses a packaging and application device comprising a container containing the composition to be applied (Par. [0002], [0151], [0163]).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified the teeth of the applicator of Vandromme to be spaced radially 0.2- 0.3 mm, and have a length along which they are spaced which is 0.5-1.8mm as taught by Gueret1 to ensure that the composition is held/loaded in the applicator. Further, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined applicator of Vandromme to be part of a packaging and application device comprising a container of Gueret 1 as commercially, applicators are sold with the its packaging and application device.
Although the spacing of the teeth taught by Gueret1 allows the composition to be loaded into the applicator, [Vandromme in view of] Gueret1 is silent to the composition loading specifically being a bridge of composition spanning the gap between adjacent teeth. Gueret 2 teaches a similar applicator configuration and further discloses the concept of the bridge of composition to be able to form between adjacent teeth by surface tension (Col 4, lines 55-60 describes the concept of formation of the composition through capillarity).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator/composition of Vandromme in view of Gueret 1 to allow for a bridge of the composition to form between adjacent teeth by surface tension as taught by Gueret 2 since this is a technique of loading a mascara applicator known in the art and in order to allow for the desired amount of product to be loaded in the applicator.
Re. Claim 14, Vandromme, Gueret 1, and Gueret 2 teaches the claimed invention of claim 1, and Vandromme discloses the elongation axes (See Annotated Figure A of Fig. 4 of Vandromme) of the at least one application member (Fig. 4 of Vandromme) of an element (Fig. 4 of Vandromme) are coplanar (See Annotated Figure A of Fig. 4 of Vandromme where the elongated axes displayed are shown to be in the same planar for each element).
Re. Claim 15, Vandromme, Gueret 1, and Gueret 2 teaches the claimed invention of claim 1, and Vandromme further discloses at least one application member (Fig. 4 of Vandromme, label 6A) of an element (Fig. 4 of Vandromme) is flattened in a plane (Fig. 5 of Vandromme displays the application members are flat).
Re. Claim 17, Vandromme, Gueret 1, and Gueret 2 teaches the claimed invention of claim 1, but are silent to the method for the cosmetic treatment of the eyelashes and/or eyebrows comprising the step of applying a cosmetic composition to the eyelashes with the aid of applicator according to claim 1. However, Vandromme does disclose the applicator is for a cosmetic product such as mascara (Col. 1, lines 16-20 and 31-35).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the applicator of Vandromme in view of Gueret 1, and Gueret 2 to apply a cosmetic composition to the eyelash by retrieving the product from a container with the applicator and brushing the eyelash with the cosmetic filled applicator since this is a known way to apply mascara.
Re. Claim 20, Vandromme teaches an applicator (Fig. 1) for applying a cosmetic composition to eyelashes or eyebrows (Col. 1, lines 16-20), the applicator comprising:
A core (Fig. 2, label 4),
At least one element (Fig. 4 and also denoted as label 5) attached to the core (Fig. 5), each element comprising a central part (Fig. 4, labels 5A) fitted onto the core and at least one application member (Fig. 4, label 6A) carried by the central member (Fig. 5), a composition collection surface being formed by the proximity between two different portions (Annotated Figure A of Fig. 4 of Vandromme) of one and the same application member or of the two adjacent application members (Collection surface can be formed by the two different portions of two adjacent application members by the space formed below the bristle ends shown in Annotated Figure A of Fig. 4 of Vandromme),
A gap between these portions being formed (See Annotated Figure A of Fig. 4 of Vandromme).
However, Vandromme is silent to a gap between these portions being less than or equal to 0.3mm and sufficiently small for a bridge of composition to be able to form there by surface tension, these portions being situated at a distance from the central part of greater than or equal to 0.5 mm, and a packaging and application device comprising a container containing the composition to be applied.
Gueret 1 discloses a similar applicator in the same field of endeavor and further discloses the concept of the gap between adjacent portions of radially spaced adjacent teeth (See Annotated Figure B of Fig. 20d of Gueret 1) being less than or equal to 0.3 mm (Par. [0271] discloses radially adjacent teeth shown in Fig. 20d are spaced apart by a distance “d” of less 0.8 mm, or less than the thickness of a tooth- this being disclosed as 0.2mm to 0.8mm in [0034]). Gueret1 also teaches that the teeth length is 0.5 mm to 1.8mm [0068]. The spacing of the teeth allows the applicator to be impregnated/loaded with composition [0086]. Further, Gueret discloses a packaging and application device comprising a container containing the composition to be applied (Par. [0002], [0151], [0163]).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified the teeth of the applicator of Vandromme to be spaced radially 0.2- 0.3 mm, and have a length along which they are spaced which is 0.5-1.8mm as taught by Gueret1 to ensure that the composition is held/loaded in the applicator. Further, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined applicator of Vandromme to be part of a packaging and application device comprising a container of Gueret 1 as commercially, applicators are sold with the its packaging and application device.
Although the spacing of the teeth taught by Gueret1 allows the composition to be loaded into the applicator, [Vandromme in view of] Gueret1 is silent to the composition loading specifically being a bridge of composition spanning the gap between adjacent teeth. Gueret 2 teaches a similar applicator configuration and further discloses the concept of the bridge of composition to be able to form between adjacent teeth by surface tension (Col 4, lines 55-60 describes the concept of formation of the composition through capillarity).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the applicator/composition of Vandromme in view of Gueret 1 to allow for a bridge of the composition to form between adjacent teeth by surface tension as taught by Gueret 2 since this is a technique of loading a mascara applicator known in the art and in order to allow for the desired amount of product to be loaded in the applicator.

Claim(s) 3-4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 8899241 B2) in view of Gueret (US 20100310295 A1, hereinafter “Gueret 1”), Gueret (US Publication No. 4461312A, hereinafter “Gueret 2”) , and Gueret (US Publication No. 8905050B2, hereinafter “Gueret 3”). 
Re. Claim 3, Vandromme, Gueret 1, and Gueret 2 teaches the claimed invention of claim 1,
and Vandromme discloses that the at least one application member can be varied as denoted by the
different application member shapes in Fig. 4, 7, and 8 labeled as 6A. However, Vandromme in view of Gueret 1 and Gueret 2 are silent to the application member having an enlarged head.
Gueret 3 discloses a similar applicator configuration where the application member has an
enlarged head (Fig. 6D of Gueret 1) to capture more cosmetic product within the applicator. As such, a
gap can be formed between the two consecutive heads (Annotated Figure A of Fig. 4 of Vandromme
shows the gap being formed between two application member where the only adjustment is the shape
of the free end of the application members) to improve capturing of cosmetic product.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one application member head of Vandromme in view of Gueret 1 and Gueret 2 to have enlarged head of Gueret 3 where the gap forms between the two consecutive head in order to improve capturing of cosmetic product.
Re. Claim 4, Vandromme, Gueret 1, Gueret 2 and Gueret 3 teaches the claimed invention of claim 3, and Gueret 3 discloses the application member (Fig. 6D) has the shape of a harpoon (Fig. 6D
of Gueret 1).
Re. Claim 10, Vandromme, Gueret 1, and Gueret 2 teaches the claimed invention of claim 10, and Vandromme discloses that the application member can be varied as denoted by the different application member shapes in Fig. 4, 7, and 8 labeled as 6A. However, Vandromme in view of Gueret 1 and Gueret 2 are silent to the application member having a central and two lateral arms forming a V that extend respectively on either side of the central arm.
Gueret 3 teaches a similar applicator configuration and further discloses the application
member to have a central arm (See Annotated Figure C of Fig. 6D of Gueret 1) and two lateral arms (See
Annotated Figure C of Fig. 6D of Gueret 1) forming a V (Fig. 6D of Gueret 1 displays an inverted V) that
extend respectively on either side of the central arm (See Annotated Figure C of Fig. 6D of Gueret 1) to
improve the collection of cosmetic product.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the application member of Vandromme in view of Gueret 1 and Gueret 2 to have a central arm and two lateral arms forming a V that extends respectively on either side of the central arm of Gueret 3 where a gap forms between the lateral arms of two adjacent application members (Annotated Figure A of Fig. 4 of Vandromme shows the gap being formed between two application member where the only adjustment is the shape of the free end of the application members) to improve the capturing of the cosmetic product.

    PNG
    media_image3.png
    404
    401
    media_image3.png
    Greyscale

Annotated Figure C


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 8899241 B2) in view of Gueret (US 20100310295 A1, hereinafter “Gueret 1”) and Dumler (US Publication No. 20070034223A1).
	Re. Claim 6, Vandromme, Gueret 1, and Gueret 2 teaches the claimed invention of claim 1 but are silent to the at least one application member each have two lateral arms that are joined at their end by an arch, forming teeth at their meeting point, said gap being formed between the teeth of two adjacent application members. However, Vandromme does disclose the element (Fig. 4) comprising a plurality of application members (Fig. 4 of Vandromme, label 6A of where the application member can be varied in shape as denoted in Fig. 4, 7, and 8).
	Dumler discloses a similar applicator in the same field of endeavor and further discloses the at least one application member each have two lateral arms that are joined at their end by an arch, forming teeth at their meeting point, said gap being formed between the teeth of two adjacent application members (See Annotated Figure D of Fig. 1c-1d of Dumler) to improve collection of product on the applicator.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the at least one application member of Vandromme in view of Gueret 1, and Gueret 2 to each have two lateral arms that are joined at their end by an arch, forming teeth at their meeting point, said gap being formed between the teeth of two adjacent application members as taught by Dumler to improve collection of product on the applicator.

    PNG
    media_image4.png
    539
    499
    media_image4.png
    Greyscale

Annotated Figure D 
	Re. Claim 7, Vandromme, Gueret 1, and Gueret 2 teaches the claimed invention of claim 1 and Vandromme discloses that the application member can be varied as denoted by the different application member shapes in Fig. 4, 7, and 8 labeled as 6A. However, Vandromme is silent to the each of the at least one application member has the overall shape of a V with elbow at the ends of the V, said gap being formed between the end of an elbow of one of the at least one application members, and an
arm of an adjacent application member.
Dumler discloses a similar application in the same field of endeavor and Dumler further discloses
each application member (Fig. 2, label 7 of Dumler where it is described that the ends of the application
members can be shaped differently as seen in the cross section examples of plausible tip ends in Fig. 1a
– 1f of Dumler) has the overall shape of a V (Fig. 1b of Dumler) with elbows (See Annotated Figure E of Fig. 1b of Dumler) at the ends of the V (See Annotated Figure E of Fig. 1b of Dumler), said gap (See Annotated Figure E of Fig. 1b-1c of Dumler) being formed between the end of an elbow of one of the application members and an arm of an adjacent application member (See Annotated Figure F of Fig. 1b-1c of Dumler).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the at least one application member of Vandromme in view of Gueret 1, and Gueret 2 to have the overall shape of a V with elbow at the ends of the V, said gap being formed between the end of an elbow of one of the at least one application members, and an arm of an adjacent application member as taught by Dumler to improve holding the composition on the applicator.

    PNG
    media_image5.png
    594
    466
    media_image5.png
    Greyscale

Annotated Figure E


    PNG
    media_image6.png
    500
    525
    media_image6.png
    Greyscale

Annotated Figure F

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 8899241 B2) in view of Gueret (US 20100310295 A1, hereinafter “Gueret 1”).
Re. Claim 16, Vandromme teaches an applicator (Fig. 1) for applying a cosmetic composition to eyelashes or eyebrows (Col. 1, lines 16-20), the applicator comprising:
A core having a longitudinal axis (Fig. 2, label 4), the core being twisted (Abstract),
At least one element (Fig. 4 and also denoted as label 5) attached to the core (Fig. 5), each element comprising a central part (Fig. 4, labels 5A) fitted onto the core and at least one application member (Fig. 4, label 6A) carried by the central member (Fig. 5), a composition collection surface being formed by the proximity between two different portions (Annotated Figure A of Fig. 4 of Vandromme) of one and the same application member or of the two adjacent application members (Collection surface can be formed by the two different portions of two adjacent application members by the space formed below the bristle ends shown in Annotated Figure A of Fig. 4 of Vandromme),
A gap between these portions being formed (See Annotated Figure A of Fig. 4 of Vandromme), and each element being threaded onto the core along its longitudinal axis before the core is twisted, the core and the element being mechanically connected in order to substantially prevent the element from pivoting freely on the core (Abstract where the core is denoted as label 4, and the element is denoted as label 5).
However, Vandromme is silent to a gap between these portions being less than or equal to 0.3
mm, these portions being situated at a distance from the central part of greater than or equal to 0.5
mm.
Gueret 1 discloses a similar applicator in the same field of endeavor and further discloses the concept of the gap between adjacent portions of radially spaced adjacent teeth (See Annotated Figure B of Fig. 20d of Gueret 1) being less than or equal to 0.3 mm (Par. [0271] discloses radially adjacent teeth shown in Fig. 20d are spaced apart by a distance “d” of less 0.8 mm, or less than the thickness of a tooth- this being disclosed as 0.2mm to 0.8mm in [0034]). Gueret1 also teaches that the teeth length is 0.5 mm to 1.8mm [0068]. The spacing of the teeth allows the applicator to be impregnated/loaded with composition [0086]. 
 It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have modified the teeth of the applicator of Vandromme to be spaced radially 0.2- 0.3 mm, and have a length along which they are spaced which is 0.5-1.8mm as taught by Gueret1 to ensure that the composition is held/loaded in the applicator. 
Re. Claim 18, Vandromme and Gueret 1 teaches the claimed applicator of claim 16, but are
silent to the method for the cosmetic treatment of the eyelashes and/or eyebrows comprising the step
of applying a cosmetic composition to the eyelashes with the aid of applicator according to claim 16. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the applicator of Vandromme in view of Gueret 1 to apply a cosmetic composition to the eyelash by retrieving the product from a container with the applicator and brushing the eyelash with the cosmetic filled applicator.

Claim(s) 5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandromme (US Patent No. 8899241 B2) in view of Gueret (US 20100310295 A1, hereinafter “Gueret 1”) and Gueret (US Publication No. 4461312A, hereinafter “Gueret 2”), and Jacob (US Publication No. 20160022012A1). 
	Re. Claim 5, Vandromme, Gueret 1, and Gueret 2 teaches the claimed invention of claim 1 but are silent to the application member (Fig. 4 of Vandromme, label 6A of where the at least one application member can be varied in shape as denoted in Fig. 4, 7, and 8) is toothed, the teeth being formed by a succession of pointed arches that are concave toward the outside. Annotated Figure A of Fig. 4 of Vandromme shows the gap being formed between two application members where the only adjustment is the shape of the free end of the application members.
Jacob teaches an invention in the same field of endeavor and discloses the at least one
application member is toothed (Fig. 14a and 14b of Jacob), the teeth being formed by a succession of
pointed arches that are concave toward the outside (Fig. 14a and 14b of Jacob) to improve the capturing
of more viscous cosmetic compositions.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the applicator of Vandromme in view of Gueret1 and Gueret2 to have the at least one applicator member to be toothed that are formed by a succession of pointed
arches that are concaved towards the outside of Jacob where gap forms between teeth of two adjacent
application members to improve the capturing of the cosmetic composition.
	Re. claim 8, Vandromme, Gueret 1, Gueret, 2 and Jacob teaches the claimed invention of claim 1, and Vandromme further discloses the element (Fig. 4) comprising a plurality of application members (Fig. 4 of Vandromme, label 6A of where the application member can be varied in shape as denoted in Fig. 4, 7, and 8). Annotated Figure A of Fig. 4 of Vandromme shows the gap being formed between two application members where the only adjustment is the shape of the free end of the application members. However, they are silent to the application members having a leg and is extended at one end by a portion defining a laterally open concavity.
Jacob teaches an invention in the same field of endeavor and further discloses that the application members can have a leg (See Annotated Figure G of Fig. 14a of Jacob) and is extended at one end by a portion defining a laterally open concavity (See Annotated Figure G of Fig. 14a of Jacob).
It would have been obvious that the application member can have a leg where it extends at one end by a portion defining a laterally open concavity taught by Jacob to be attached to the central part of Vandromme in view of Gueret 1 and Gueret 2 as the modification made changes solely the free end of the application member. Furthermore, it would have been obvious that a gap will be defined between said portion and an adjacent application member for the same means in order to improve capturing of cosmetic product.

    PNG
    media_image7.png
    592
    448
    media_image7.png
    Greyscale

Annotated Figure G
Re. claim 9, Vandromme, Gueret 1, Gueret, 2 and Jacob teaches the claimed invention of claim 8, and Jacob further discloses the portion is extended radially toward the outside by a radial arm (See Annotated Figure H of Fig. 14a of Jacob where the radial arm is extending away from the core and central part).

    PNG
    media_image8.png
    556
    315
    media_image8.png
    Greyscale

Annotated Figure H


Response to Arguments
	With regards to applicant’s argument filed on 5/25/2022 on pages 2-4. that the cited paragraph (Par. [0008]) does not disclose that the gap distance is less than or equal to 0.3 mm but rather the distance between separate discs. After conversing with applicant through a series of phone calls for clarity purposes, it is found that the argument is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vandromme (US Patent No. 8899241 B2) in view of Gueret (US 20100310295 A1, hereinafter “Gueret 1”) and Gueret (US Publication No. 4461312A, hereinafter “Gueret 2”). 

Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35
U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all
of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The most relevant art is found to be Vandromme (US Patent No. 8899241 B2) wherein
Vandromme discloses a cosmetic applicator comprising: a core, at least one element, wherein the at
least one element comprises at least one application member and the at least one application member
comprises portions where a gap is formed between these portions. However, Vandromme is silent to
the element comprising an alternation of a first application member having the overall shape of an
arrow, the tip of which is directed toward the outside, and a second application member having the
overall shape of an arrow, the tip of which is directed toward the central part. Further, Vandromme is
silent to the application members of the element that each have two arms that diverge away from the
central part, the two arms bearing an enlarged head at their ends, wherein a gap is formed between the
enlarged heads of two adjacent application members. Lastly, Vandromme is silent to the element
comprising application members that each have a central arm and two V-shaped lateral arms extending
respectively on either side of the central arm, these lateral arms being provided at their end with an
enlarged head.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772